     Case 1:20-cv-01080-NONE-EPG Document 26 Filed 03/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID VAN CAMP,                                  No. 1:20-cv-01080-NONE-EPG
12                       Plaintiff,
13           v.                                        ORDER GRANTING MOTION TO DISMISS
                                                       DEFENDANT NAVIENT SOLUTIONS, LLC
14    NAVIENT SOLUTIONS, LLC,
                                                       (Doc. Nos. 23, 24)
15                       Defendant.
16

17          On February 19, 2021, plaintiff David Van Camp and defendant Navient Solutions, LLC

18   filed a stipulation to dismiss Navient Solutions, LLC with prejudice. (Doc. No. 23.) Because the

19   stipulation was not signed by all parties who have appeared in the action, the assigned magistrate

20   judge issued an order construing the stipulation as a motion to dismiss pursuant to Federal Rule of

21   Civil Procedure 41(a)(2) and directing defendant Experian Information Solutions, Inc. to respond.

22   (Doc. No. 24.) Experian Information Solutions, Inc. has not responded to the motion or the

23   magistrate judge’s order and the time to do so has expired.

24          Accordingly,

25          1. The motion to dismiss Navient Solutions, LLC (ECF No. 23) is GRANTED;

26          2. Defendant Navient Solutions, LLC only is dismissed with prejudice; and

27   ///

28   ///
                                                      1
     Case 1:20-cv-01080-NONE-EPG Document 26 Filed 03/19/21 Page 2 of 2


 1         3. The Clerk of Court is directed to terminate Navient Solutions, LLC on the docket.

 2
     IT IS SO ORDERED.
 3

 4      Dated:   March 19, 2021
                                                    UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
